DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi (JP Pub No 2015-036331) in view of Kawasaki et al (US Pat No 10,865,064).
Regarding claim 1, Hisashi discloses a recording device comprising:
a discharge unit (180) that discharges the recording medium recorded by the recording head;
a discharge tray (190) that receives, from a lower side in a vertical direction, the recording medium discharged from the discharge unit in a discharge direction;
a first blowing unit (201) that is disposed above the discharge unit in the vertical direction and blows air, from upstream toward downstream in the discharge direction, to one surface of the recording medium to be discharged to the discharge tray;
a second blowing unit (202) that is disposed between the discharge unit and the discharge tray in the vertical direction, the second blowing unit having a discharge unit side (e.g. vertical side that faces the discharge unit) that is a side closest to the discharge unit and a discharge tray side (e.g. horizontal side that faces the discharge tray) that is a side closest to the discharge tray, the second blowing unit blowing air toward the discharge unit side in an upward 
a control unit (C1) that controls the first blowing unit and the second blowing unit, wherein deformation of the recording medium to be discharged is suppressed by wind of the first blowing unit and the second blowing unit and the recording medium is discharged (noted in the abstract).
It is noted that Hisashi fail to disclose a recording head that record by ejecting a liquid onto a recording medium.  However, Kawasaki discloses a similar device to be used with an ink or toner printing device (see column 12, line 65 through column 13, line 4).  It would have been obvious to have used the blowing device taught by Hisashi with an ink recording device such as a recording head to achieve the predictable result of performing precise stacking as well as drying the ink as the sheet is ejected (as stated in the cited paragraph of Hisashi; obvious to try with limited, predictable results).

Regarding claim 14, Kawasaki discloses the control unit causes the second blowing unit to blow air after the downstream end portion in the recording medium starts to be discharged from the discharge unit until an upstream end portion in the recording medium is discharged from the discharge unit and causes the second blowing unit to stop blowing air as the upstream end portion in the recording medium is discharged from the discharge unit (noted in column 11, lines 35-55).

Regarding claim 20, Kawasaki discloses a control unit () to control the direction of blowing from the second blowing unit. It would have been obvious to one having ordinary skill in the art to have modified Hisashi with the teachings taught by Kawasaki to change the direction of blowing from a blowing unit and control the blowing direction accordingly to output an air stream in a desired direction to facilitate stacking (e.g. obvious to try with limited, predictable results).
Allowable Subject Matter
Claims 2-13, 16-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 are allowed.
Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive.
In response to the applicant’s argument that the prior art fails to disclose or suggests the aspects of amended claim 1; the applicant’s claimed side doesn’t require the sides to be opposite one another and therefore adjacent sides can be construed as the claimed sides recited in claim 1.  Further the claimed sides could be broken up other ways to teach/suggest the applicant’s claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619